Citation Nr: 1108918	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-25 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had service in the Army National Guard of Idaho from April 1966 to September 1969 and from January 1971 to January 1972.  He served on active duty from January 6, 1967 to May 7, 1967 and from May 13, 1968 to September 5, 1969.  The Veteran's service personnel records reveal service in the Republic of Vietnam from September 1968 to August 1969.  See record of assignments.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the claim.  

The Veteran and his wife presented testimony before a Decision Review Officer (DRO) in September 2005.  A transcript of the hearing is of record.  

The Board remanded the claim in February 2008 for additional development and to address due process concerns.  More specifically, the RO/Appeals Management Center (AMC) was instructed to obtain additional VA treatment records, to attempt corroboration of an in-service accident described by the Veteran, to obtain morning reports, and to schedule the Veteran for an appropriate VA examination.  For the reasons to be discussed more fully below, the actions directed by the Board have been accomplished and the matter returned for appellate review.  

The issues of entitlement to service connection for bilateral hearing loss and prostate cancer, and the issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and a bilateral foot condition, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

The Veteran's low back disorder is not etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010)

For certain chronic disorders, such as arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran seeks service connection for a low back disorder.  He asserts that he first injured his back during Advanced Individual Training (AIT) as a combat engineer while moving a steel beam from a bridge.  The Veteran indicates that he was taken to the hospital at Fort Leonard Wood, treated, and released to light duty, but he denies having any x-rays or other tests done.  He also reports injuring his back in May 1967 following his release from AIT.  The Veteran indicates that the bus in which he was riding from Fort Leonard Wood to the airport was involved in an accident, during which there were many injured.  He asserts that he was thrown into the seat ahead of him and hurt his back again, but was on his way home and did not seek attention, though he was later hospitalized at Clearwater Valley Hospital after his return home.  Lastly, the Veteran asserts that he injured his low back in September 1968, while stationed in Vietnam, as a result of relocating 100-pound sacks of cement.  He reports being taken to the dispensary for treatment, where he was issued medication and placed on light duty.  See undated statement in support of claim; NOD received February 2005; September 2005 transcript.  

The Veteran's wife indicates that she has known the Veteran since the fall of 1967 and that the only knowledge she has of his lumbar spine injury during AIT was what he told her when they first started dating - that he was packing some heavy steel beams and injured his back.  She also reports complete knowledge of several other conditions from his tour of duty in Vietnam as the Veteran wrote to her and told her about his lower back injury while moving cement sacks for an airstrip he was helping to build.  She indicates that the Veteran would report back pain on almost every occasion he wrote, but that the letters were destroyed in a fire.  See February 2005 VA Form 21-4138; September 2005 transcript.  

Review of the claims folder reveals that the Veteran's service medical records are unavailable.  See March 2004 memorandum.  In this memorandum, the RO indicated that it had found them unavailable after two Personnel Information Exchange System (PIES) requests were made in November 2003 and January 2004.  A response received after the first request indicated that the records could not be found.  The RO also contacted the Idaho Army National Guard (IANG) in November 2003 and received a response indicating that the service medical records were provided to the Veteran's service officer (VSO) in December 2001.  The RO also reported receiving copies of some personnel records in November 2003.  See id.  The Board notes that following the RO's second PIES request in January 2004, the National Personnel Records Center (NPRC) responded that there were no records at their facility.  See January 2004 VA Form 3101.  

In cases where the Veteran's service medical records are unavailable through no fault of his own, there is a "heightened duty" to assist him in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  This heightened duty includes the obligation to search for alternate medical records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  In keeping with this heightened duty, the Board remanded the claim in February 2008 in order for the RO/AMC to attempt to corroborate the May 1967 bus accident described by the Veteran in an undated statement in support of claim, to include searching for any line of duty determination, and for the RO/AMC to attempt to obtain morning reports regarding the initial injury to the low back the Veteran allegedly sustained during AIT (prior to the May 1967 bus accident) and the injury allegedly sustained to his low back in September 1968 while he was stationed in Vietnam.  Review of the claims folder reveals that attempts to corroborate the May 1967 bus accident were unsuccessful.  In addition, it appears that morning reports are unavailable for National Guard service.  See M21-1MR, III.iii.2.E.35.g.  

Private medical records associated with the claims folder reveal that the Veteran was treated at Clearwater Valley Hospital in March 1974.  He stated that he hurt his back on the job one week ago but it did not seem to bother him at that time.  However, during the weekends he did lifting at home and the low back pain re-started.  The Veteran also stated that he had a car accident 10 years earlier and was hospitalized for back injuries.  X-rays showed good alignment of the vertebrae.  The disc spaces were well maintained.  The impression was sacralization of L-5 with no other abnormality of the lumbar spine noted.  The final diagnosis was a soft tissue injury to low back (L-5 region) and lumbosacral strain.  

It was noted on that report that the Veteran was last admitted to that facility on June 1, 1967, though the record does not include any indication for what problem(s) the Veteran was seen.  See record of admission.  A June 1967 admission, however, would corroborate the Veteran's contention that he received treatment and was hospitalized at Clearwater Valley Hospital following the alleged May 1967 bus accident.  

Other private medical records reveal that in May 1986, the Veteran reported chronic low back discomfort for 10 years, which had increased three months prior.  It was noted that he had been hospitalized 10 years ago and was found to have sacralization of L-5 with no other abnormality of the lumbar spine.   The Veteran gave a history of intermittent back pain since that time.  A CT of the Veteran's lumbosacral spine taken at that time contained an impression of four lumbar vertebra and intervertebral lumbar disc with sacralization of L5; central and right sided disc herniation at the L4-5 level.  The Veteran thereafter underwent lumbar diskectomy L4-5, right side, that same month.  A pathology report diagnosed the Veteran with degenerated cartilaginous tissue (disc).  

On remand, the Board requested a VA examination, which was conducted in October 2009.  The examination report reflects that the Veteran reported a 1968 in-service injury and that he asserted his lower back has always bothered him since that time.  There was no mention of the two other injuries to the Veteran's back that he alleges occurred prior to 1968.  Following examination and imaging studies, the Veteran was diagnosed with mild degenerative joint disease of the cervical, thoracic and lumbar spine segments.  It was the examiner's opinion that the Veteran's current disability was less likely as not caused by or a result of active service.  In support of this opinion, the examiner reported that this finding was most consistent with the normal aging process (arthritis is throughout the spine and not only confined to the lower back), that there was an unusually long time between service and the 1986 disc surgery, and that the Veteran's current back pain was most likely related to the residuals of his 1986 surgery.  See VA compensation and pension (C&P) spine examination report.  

In providing the rationale for his opinion, the VA examiner failed to take into account the March 1974 x-ray that revealed sacralization of L-5, the March 1974 treatment for soft tissue injury to low back (L-5 region) and lumbosacral strain, and the May 1986 CT findings of sacralization of L5 and central and right sided disc herniation at the L4-5 level.  For these reasons, and in light of the fact that the Veteran had reported continuity of symptomatology involving his back since service, the Board sought a medical opinion from a specialist in orthopedics.  The specialist was asked to review the Veteran's claims folder and express an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  The specialist was requested to specifically address the Veteran's report of continuity of symptomatology after his release from service up until the time of the 1986 surgery and the findings in March 1974 and May 1986, including x-ray and CT reports.  See March 2010 and October 2010 letters.

The requested opinion was provided in November 2010 by an attending orthopedic surgeon at the Hines VA Medical Center, who noted that review of the claims folder had been conducted.  The doctor reported on the Veteran's pertinent service history, namely three service-related low back injuries.  These included an injury sustained during AIT - moving a steel beam from a bridge, taken to the hospital at Fort Leonard Wood, treated and released to light duty, no x-rays or other tests performed at that time; a motor vehicle accident in May 1967 - bus accident in May 1967 riding from Fort Leonard Wood to the airport, in which the Veteran stated that he was thrown into the seat ahead of him and hurt his back again, after which he was hospitalized at Clearwater Valley Hospital; and a lifting injury in September 1968 - Veteran stated he injured his back while stationed in Vietnam as a result of relocating 100 pound sacks of cement and reports being taken to the dispensary for treatment and was issued medication and placed on light duty.  The doctor noted that service medical records were unavailable, as were any entrance or discharge examinations.  He further reported that during a 1974 evaluation at Clearwater Valley Hospital, it was documented that the Veteran was last admitted to that facility on June 1, 1967, that the record does not stated for what conditions the Veteran was evaluated/treated for at that time, but that this would coincide with the motor vehicle (bus) accident of 1967.  The doctor indicated that it was unclear for what type of injury the Veteran was treated at that time; however "being thrown into the seat ahead of him" would not be a particularly common cause for a low back injury but nonetheless a low back injury from this mechanism would be conceivable.  

The doctor also reported on the Veteran's pertinent past medical history, to include a work-related low back injury in 1974 and surgery for L4/L5 disc herniation.  In regards to the former, the doctor noted that an August 9, 1974 discharge summary (Dr. Cleto) provides a diagnosis of acute lumbosacral strain caused by an on-the-job injury one week ago and that the report makes no mention of a disc condition or sciatica.  In regards to the latter, the doctor notes that a May 11, 1986 emergency room dictation (Dr. Stephens) states "40 year old while male who has had chronic low back discomfort for approximate 10 years.  He was admitted to this hospital 10 years ago for acute low back muscle strain and was found to have sacralization of the fifth lumbar vertebral body at that time with no other abnormalities. He has had increasing low back discomfort for the past two to three months."  The doctor indicated that the diagnosis at that time was "severe sciatica," and that the Veteran was admitted to the hospital ("short stay") for pain control.  In regards to the surgery for L4/L5 disc herniation, the doctor also noted a May 14, 1986 orthopedic consultation (Dr. Hinman) which stated that "the patient was admitted to hospital 10 years ago for acute low back strain.  He has had intermittent back pain since that time.  In the last two to three months, he has had some increase and has been seen by a chiropractor.  Two weeks ago he saw Dr. Franks, who placed him on Empirin with codeine.  The last few days his symptoms have increased considerably.  His pain is in the back and down the right leg as far as his ankle."  The doctor indicated that the impression at that time was herniated lumbar disc.

In regards to the above notations related to the surgery, the doctor pointed out that both make reference to a condition beginning approximately 10 years ago - this would roughly correspond to the work-related injury of 1974.  The above reports make no mention of back pain beginning in the 1960s and make no mention of a back condition beginning in service.

The doctor reported that the Veteran underwent a CT scan which demonstrated a right-sided L4/L5 disc herniation.  It also documented sacralization of L5.  He subsequently was taken to surgery at which time an L4/L5 discectomy was performed.  The operation report provided by Dr. Hinman dated May 20, 1986 describes a sequestrated disc herniation.  The doctor indicated that the medical record went on to document significant improvement within 24 hours from the time of surgery and that pathology report documented "degenerated cartilaginous tissue (disc)."  The doctor noted that the pathology report was consistent with a subacute disc herniation consistent with the Veteran's three month history of increasing back pain/sciatica.  

Under the heading "additional pertinent information in the claim folder," the doctor noted that the Veteran's work description included mechanic and a truck driver for the county.  One notation states working 10 hour days as a truck driver.  The doctor noted that low back conditions are very common in truck drivers due to prolonged sitting and five hertz vibration.  Lifting/manual labor may also be a factor.  The doctor indicated that a March 15, 2002 orthopedic surgery note from the Puget Sound Healthcare System (Mirza, Sohail) noted that the Veteran "states he initially had back pain and right lower extremity pain approximate 15 years ago."  The doctor indicated that no mention of back pain beginning in the 1960s and in particular no history of low back pain beginning in service.  

The doctor reported that the November 2009 C&P evaluation contained the diagnoses of degenerative arthritis and old lumbar disc disease; a medical opinion that the Veteran's current disability was less likely as not caused by or a result of active service; and a rationale that the findings were more consistent with a normal aging process (arthritis is throughout the spine and is not only confined to the lower back), there was an unusually long time between service and the 1986 disc surgery, and the Veteran's current back pain was most likely related to the residuals of his 1986 surgery.  

The doctor included a discussion on anomalies of the lumbosacral junction (transitional vertebrae/sacralization/lumbarization).  He noted that sacralization of L5 was documented in a March 1974 x-ray and a CT scan of May 1986 and that these reports make no mention of a transitional vertebrae.  The doctor indicated that anomalies of the fifth lumbar/first sacral vertebrae are not an uncommon finding.  Incidence of this condition in the literature is highly variable ranging from less than 1% to as high as 25%.  This is a congenital condition.  This anomaly runs a spectrum from a transitional vertebrae to complete sacralization of L5 (four non-rib bearing lumbar vertebrae) or complete lumbarization of S1 (six non rib bearing lumbar vertebrae).  A transitional vertebra is usually defined as a vertebra that presents with a distinctive enlargement of the transverse process with or without fusion of the process to the sacrum.  Some clinicians believe the transitional vertebra is linked to low back pain, with or without sciatica, which is associated with disc herniation at the vertebral level craniad to the sacral articulation (Bertolotti's syndrome).  However, when considering complete lumbarization/sacralization - unlike a transitional vertebra, although there is some debate, the vast majority of authorities believe there is no relationship of this anomaly to low back pain, lumbosacral sprain/strain degenerative changes or predisposition to disc herniation.  A possible exception would be degenerative spondylolisthesis, which the Veteran does not have.  In general, it is considered to be an incidental x-ray finding.  Sacralization of L5, being a congenital condition, obviously pre-existed military service.  

The doctor also included a discussion on low back pain - lumbosacral sprain/strain.  He reported that low back pain is extremely common in the general population and is second only to the common cold as a cause of lost workdays.  At some point in time, approximately 90% of the population will experience low back pain.  Certainly one of the most common causes of low back pain is lumbosacral sprain/strain, which is generally classified as being acute (symptoms lasting days to weeks) and chronic (symptoms lasting greater than three months).  The usual natural history of an acute lumbosacral sprain/strain is that of a significant decrease in severity of pain over several days and resolution of symptoms over the course of one to six weeks.  It is not uncommon for one to sustain multiple injuries over time resulting in recurrent lumbosacral sprain/strain.  There is little if anything in literature that would suggest that a lumbosacral sprain/strain predisposes to a second or multiple lumbosacral sprain/strain.  Rather, they are independent events.  Additionally, there is little in the literature that would support a contention that a degenerative condition of the lumbosacral spine is caused by a single acute or recurrent lumbosacral sprain/strain.  

The doctor included a discussion on surgery for disc herniation.  He noted that a laminotomy/discectomy is indicated for intractable sciatica or for a progressive neurologic deficit.  Those treated surgically do better in the short term as opposed to those treated conservatively.  However, over time the results tend to be about the same regardless of the treatment chosen.  Residual back pain, mild/moderate or occasionally severe, following lumbar discectomy is not uncommon.  In severe cases, it is sometimes referred to as a failed back surgery syndrome (FBSS), which may occur in anywhere from 5% to 40% of the cases, depending on which surgical series is reviewed.  Recurrent disc herniation can occur after discectomy and may or may not be symptomatic.  

The doctor included a discussion on imaging of disc herniation.  He noted that the Veteran's CT scan demonstrated a herniated disc L4/L5, which was confirmed at the time of surgery.  It was once thought that once a disc had herniated, even if symptoms resolved, it would remain a permanent anomaly on imaging studies.  However, repeat imaging studies have proven this concept to be incorrect.  The natural history of a disc herniation is for resorption of the herniated disc over time.  Significant resorption of disc material is noted in 60% of lumbar disc herniations - ironically, larger disc herniations are more likely to undergo resorption than smaller subligamentous disc protrusions.  Accordingly, the CT findings of 1986 would be consistent with the herniation occurring in the timeframe in which the Veteran described increasing pain/sciatica (three months).  The CT findings would be inconsistent with a disc herniation occurring many years earlier.  

The doctor included a discussion on degenerative changes occurring after discectomy.  He indicated that discectomy accelerates the "disc degeneration" process.  There will be disc space narrowing over time at the level of the discectomy in essentially all cases.  Additionally, this creates an abnormal motion segment and predisposes to degenerative changes at the disc level about the discectomy.  Similar degenerative changes (disc space narrowing) may well occur as part of the aging process of the spine.  

The doctor provided a summary of the Veteran's medical history, noting that the Veteran claimed there were three separate low back injuries while in service.  Two of these were lifting injuries and most likely were acute lumbosacral strain/sprains.  Each was a separate episode apparently resolving over time.  It was unclear what type of low back injury, if any, was sustained in the bus accident.  The doctor also noted that the Veteran sustained an L4/L5 disc herniation in 1986 that required discectomy and that he presently had a degenerative condition of the lumbosacral spine.  In terms of pertinent diagnostic studies, the doctor cited the March 19, 1974 x-ray report from Clearwater Valley Hospital showing sacralization of L5 with no other abnormality of the spine, and a 1986 CT scan showing sacralization of L5 and central and right-sided disc herniation at L4-5 level.  The doctor indicated that the most detailed relatively recent diagnostic studies are dated March 2002 and that more recent studies had been performed but did not provide as much information as the studies cited below.  

The doctor went on to note that there was no electrodiagnostic evidence of acute lumbosacral radiculopathy or peripheral polyneuropathy.  X-rays of the lumbosacral spine showed only four lumbar type vertebral bodies with apparent complete sacralization of L5; advanced disc space narrowing and moderate osteophytes formation at L4-L5; curvature alignment and disc spaces are otherwise normal; normal flexion-extension views of the lumbar spine; no evidence of abnormal mobility or subluxation; otherwise normal examination of the lumbar spine, sacrum and sacroiliac joints.  The doctor reported that a MRI scan of the lumbosacral spine showed protrusion of the L4-L5 level does not enhance and is consistent with a recurrent disc herniation.  This protrusion compresses the L5 nerve root, right greater than left.  There is also mild neural foraminal narrowing on the right L4-L5 neural foramen.  

The doctor noted that the above document sacralization of the fifth lumbar vertebrae.  Additionally, they demonstrate progression from an otherwise normal lumbosacral spine in 1974 to significant degenerative changes of the lumbosacral spine in 2002.  If repeat x-rays of the lumbosacral spine were obtained today, they would demonstrate at least the same degree of degenerative changes if they did not demonstrate further progression of the degenerative process.  

The doctor then went on to address two areas he styled as "specific issues requested to be addressed."  The first was the VA examiner's failure to take into account the March 1974 x-ray that revealed sacralization of L5, the 1974 treatment for soft tissue injury to the low back (L5 region) and lumbosacral strain, and the May 1986 CT finding of sacralization of L5 and central and right-sided disc herniation at the L4-5 level.  In response, the doctor reported that sacralization of L5 was previously discussed.  As described, the vast majority of authorities believe there is no relationship between this congenital condition and disc herniation or lumbosacral strain/sprain.  The soft tissue injury to the low back (L5 region) and lumbosacral strain were caused by a work (civilian) related injury of 1974.  

The second was the Veteran's report of continuity of back symptomatology since service.  In response, the doctor reported that other than the Veteran's claim, there is little if anything in the medical record that would document continuity of low back symptoms.  In medical notations previously listed above, the Veteran stated present low back symptoms began either at the time of the 1974 work related injury or at the time of the 1986 disc herniation/surgery and not at the time of the service injuries.  Additionally, there is little in the medical record that would suggest that the Veteran was overtly symptomatic between the three alleged service injuries and the lumbosacral sprain/strain of 1974 (there is no history of ongoing medical care between the events).  This would be consistent with the lumbosacral sprain/strain being acute independent events and not a chronic lumbosacral sprain/strain.  

The doctor noted that, in general, he agreed with the rationale for the previous medical opinion with the following exception.  Granted, the degenerative condition of the lumbosacral spine is at least in part due to the normal aging process.  However, one would expect the degenerative process to be accelerated above and beyond what one would expect from the normal aging process due to the L4/5 disc herniation and subsequent surgery.  

It was the doctor's impression that the Veteran had sacralization of L5; status post L4/L5 discectomy; and mechanical low back pain syndrome secondary to status post L4/L5 discectomy.  He further noted that the Veteran's present symptoms can be attributed to a mechanical low back pain syndrome.  Likely pain generators are multiple, with degenerative disc disease predominating.  It was the doctor's medical advisory opinion that it is less likely as not that the Veteran's present degenerative condition of the lumbosacral spine had its clinical onset during active service or is related to any in-service disease, event or injury.  The rationale in support of this opinion included: the Veteran's description of the two in-service lifting injuries are most consistent with independent, acute lumbosacral sprain/strains; the nature of the injury sustained in the bus accident cannot be determined without resorting to speculation; medical records document that the Veteran stated his back pain began after the 1974 work related injury and/or in 1986 at the time of disc herniation/surgery; the disc herniation of 1986 was an acute event unrelated to the previous acute lumbosacral sprain/strains; the Veteran's present, chronic, painful low back condition is the result of a degenerative condition of the lumbosacral spine, which is consistent with the natural history of a herniated disc/discectomy and recurrent disc herniation at L4/L5 may or may not be a contributing factor; sacralization of L5 is a congenital condition that does not predispose to low back pain, a degenerative condition of the lumbosacral spine, acute and/or recurrent lumbosacral sprain/strain, or disc herniation; and the Veteran's civilian work as a truck driver predisposed to the development of low back pain/degenerative condition of the lumbosacral spine/lumbar disc pathology.  

The evidence of record does not support the claim for service connection for a low back disorder.  As an initial matter, however, the Board notes that it finds the Veteran's report of three in-service injuries to his back to be credible.  See Layno, 6 Vet. App. at 470 (1994).  Therefore, the Veteran has one of the elements required to substantiate a claim for service connection, namely evidence of in-service incurrence of an injury to his back.  

The Veteran also has another one of the elements required to substantiate a claim for service connection, namely a current disability involving his low back.  In this case, the evidence establishes that the October 2009 VA examiner diagnosed the Veteran with mild degenerative joint disease of the lumbar spine segment and the orthopedic specialist diagnosed L5 sacralization; status post L4/L5 discectomy; and mechanical low back pain syndrome secondary to status post L4/L5 discectomy.  

Irrespective of the foregoing, the claims folder is lacking with respect to the remaining element needed to establish a claim for service connection - evidence of a nexus between the claimed in-service injury and the present disability.  

The Veteran has reported having continuity of back symptomatology since service.  However, the Board finds that he is not credible in this regard.  When he was examined in 1974, he did give a history of a prior back injury 10 years earlier, but he did not indicate that he had experienced back symptoms since that time.  Rather, he stated that his back problems began about one week prior following an injury at work and doing some lifting at home.  Additionally, when the Veteran was examined in 1986, he specifically stated that he had suffered from back symptoms for approximately 10 years, i.e., since he was last hospitalized in 1974.  These statements that were made by the Veteran contemporaneous with seeking treatment and closer in time to service are found to be credible.  Given the passage of time since service and the statements he made in 1974 and 1976, the Board finds that his more recent statements that he has suffered from back symptoms since service are not credible.  

Additionally, both the October 2009 VA examiner and the specialist provided opinions against the claim.  As noted above, the VA examiner provided an opinion that the Veteran's current disability, which included degenerative changes of the cervical and thoracic spine segments in addition to the lumbar spine segment, was less likely as not caused by or a result of active service.  The rationale provided in support of the opinion was that this finding was most consistent with the normal aging process (arthritis is throughout the spine and not only confined to the lower back), that there was an unusually long time between service and the 1986 disc surgery, and that the Veteran's current back pain was most likely related to the residuals of his 1986 surgery.  Although the probative value of the VA examiner's opinion is lessened by the fact that he failed to take into account imagining reports of 1974 and 1986, treatment in 1974 for a soft tissue injury, and the Veteran's complaints of continuity of symptomatology involving his back since service, it is still afforded some probative value because of the detailed rationale provided.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

The orthopedic specialist was also of the opinion that it is less likely as not that the Veteran's present degenerative condition of the lumbosacral spine had its clinical onset during active service or is related to any in-service disease, event or injury.  The specialist's detailed rationale, which will not be repeated in detail here, results in a high amount of probative value placed upon the opinion he rendered.  Id.  The Board does note that the specialist specifically found the in-service injuries to be acute, rather than chronic, that a 1986 disc herniation was also an acute event unrelated to the previous acute sprains/strains; and that the Veteran's post-service job as a truck driver predisposed him to the development of low back pain and a degenerative condition of the lumbosacral spine with lumbar spine disc pathology.  

At this juncture, the Board notes that the orthopedic specialist indicated that sacralization of L5, which was first noted in 1974, is a congenital condition that pre-existed the Veteran's military service.  Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990), held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.

The medical evidence of record shows that the Veteran's sacralization of L5 is considered a congenital defect, and not a disease or disability; thus, service connection for it is not allowable by law.  As such, the question of whether the Veteran should be presumed to be of sound health upon entering active service need not be addressed as it pertains to the underlying congenital defect.  See 38 C.F.R. § 3.303(c), 4.9 (2010); VAOPGCPREC 82-90.

In regards to the orthopedic specialist's diagnoses of status post L4/L5 discectomy and mechanical low back pain syndrome secondary to status post L4/L5 discectomy, the Board notes that he very carefully explained that the CT findings of 1986 would be consistent with the disc herniation that required surgery having occurred in the three month timeframe in which the Veteran described increasing pain/sciatica, and would be inconsistent with a disc herniation occurring many years earlier.  The doctor also explained that x-rays and MRI demonstrate progression from an otherwise normal lumbosacral spine in 1974, which the Board notes was approximately two years after the Veteran's service in the Army National Guard of Idaho, to significant degenerative changes of the lumbosacral spine in 2002, which is approximately 16 years after the 1986 discectomy to correct a right-sided L4/L5 disc herniation.  As the doctor carefully explained, discectomy accelerates the disc degeneration process as such surgery creates an abnormal motion segment and predisposes one to degenerative changes at the disc level above the site of the discectomy.  These findings also do not support the Veteran's claim for service connection as no degenerative changes were noted in 1974 imaging reports.  Moreover, the doctor agreed with the VA examiner that the Veteran's degenerative condition of the lumbosacral spine is at least in part due to the normal aging process and also noted that the soft tissue injury to the low back (L5 region) and lumbosacral strain that occurred in 1974 were caused by a work-related injury.

The evidence demonstrates that the Veteran's back disability began after and was not related to his service.  The VA specialist specifically found the in-service injuries to be acute, rather than chronic, and that the 1986 disc herniation was also an acute event unrelated to the previous acute sprains/strains.  His opinion is supported by the medical evidence, including the diagnostic studies.  Again, the March 1974 x-ray report from Clearwater Valley Hospital showed sacralization of L5 (a congenital defect) with no other abnormality of the spine.  In September 1974, the Veteran was diagnosed as having acute lumbosacral strain caused by an on-the-job injury one week earlier.  The report made no mention of a disc condition or sciatica.  It was not until the 1986 CT scan that the central and right-sided disc herniation at L4-5 level was demonstrated.  The Veteran's current mechanical low back pain syndrome has been relate to his L4/L5 discectomy.  

In the absence of any persuasive evidence that the Veteran's current low back disorder is etiologically related to active service, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any 


information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the issuance of the August 2004 rating decision that is the subject of the appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See November 2003 letter.  The Veteran was also provided notice of the appropriate disability rating and effective date of any grant of service connection.  See March 2006 letter.  Accordingly, the duty to notify has been fulfilled as to this claim.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service, VA and private treatment records have been associated with the claims folder.  The Veteran was also afforded an appropriate VA examination in connection with his claim and the Board sought an expert medical opinion.  The Board notes that in a February 2011 informal hearing presentation, the Veteran's representative notes that the Veteran requested via telephone conversation that the Board be made aware of the fact that he was told in 2004 that his service treatment records were turned in to the Boise RO and that he believes any missing records should be obtained from that location.  Review of the claims folder reveals, however, that it appears the Veteran is referencing an October 2004 letter from the NPRC, in which he was informed that his medical record had been loaned to VA.  In subsequent records, however, it became clear that his service treatment records were not available.  See March 2004 RO letter; March 2004 Memorandum.  The Board also emphasizes that it has found the Veteran's assertions of three in-service injuries to his back to be both competent and credible.  

In addition to the foregoing, and as noted above, the Board remanded the claim in February 2008 in order for the RO/AMC to obtain additional VA treatment records, to attempt corroboration of an in-service accident described by the Veteran, to obtain morning reports, and to schedule the Veteran for an appropriate VA examination.  The RO/AMC was able to successfully obtain the additional VA treatment records and to schedule the Veteran for an appropriate VA examination.  As noted above, however, the RO/AMC was unsuccessful in corroborating the May 1967 bus accident and it appears that morning reports are unavailable for National Guard service.  See M21-1MR, III.iii.2.E.35.g.  The failure to corroborate the bus accident and obtain morning reports are also immaterial in this case as the Veteran's assertions regarding in-service back injuries are competent and credible.  In light of the foregoing, the Board finds that the actions undertaken by the RO/AMC substantially complied with its remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this case, the Board finds 

that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


